Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.

Status of Claims
Claims 24-34, entered in the Notice of Allowance of 9 November 2020 (henceforth, “the previous NoA”), are examined on the merits thereof.

Reasons for Allowance
Claims 24-34 are allowed.
The IDS filed on 29 January 2021 cited three references:  a foreign office action issued during the prosecution of a foreign counterpart application, and two references cited in said foreign office action.  Page 8 of this foreign office action appears to indicate that the previously cited Bartolomucci is an “Y”-reference; CN 203,863,916 U (henceforth per se nor Bartolomucci in view with another reference could render obvious claim 24.
As best understood from a machine translation of CN ‘916 (attached herewith), CN ‘916 does not appear to be concerned with an article having a roughened surface area.  Thus, it fails to disclose every limitation of claim 24.
As best understood from a machine translation of JP ‘916 (attached herewith), though JP ‘916 appears to disclose a roughened area on a surface layer thereof, JP ‘916 does not characterize the roughness of this roughened area.  Furthermore, it would not be obvious to modify JP ‘916 using the previously-cited Nahrwold reference, which teaches surface roughness measurement, because the location of the roughened surface in Nahrwold and the intended use of this roughened surface is not at all comparable to the roughened area in JP ‘916, thereby giving person having ordinary skill in the art no reasonable expectation of success that the teachings in Nahrwold may be used to modify the roughened area disclosed in JP ‘916. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Z. Jim Yang/Primary Examiner, Art Unit 1781